EXHIBIT 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (“Agreement”) is made by and between Analysts International Corporation (the “Company”) with headquarters at 3601 W. 76th Street, Minneapolis, MN 55435 and Elmer Baldwin (“Executive”). RECITALS WHEREAS, the Company desires to retain Executive as an Employee of the Company, and Executive desires to be so employed; and WHEREAS, the Company and Executive previously executed an Employment Agreement on November 1, 2007, which the parties wish to restate and amend as set forth herein; NOW, THEREFORE, in consideration of the mutual promises and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and Executive hereby agree as follows: AGREEMENT 1. Terms of Employment. 1.1 Relation to Prior Agreement.As this is an Amended and Restated Agreement, it replaces the prior Employment Agreement between the parities (dated November 1, 2007) (the “Prior Agreement”) in its entirety.For the avoidance of doubt, the parties expressly acknowledge that any and all stock options granted to Executive in connection with the Prior Agreement, together with the agreements granting such options, shall remain in full force and effect notwithstanding execution of this Amended and Restated Employment Agreement.As provided in Section 3.4 below, however, the applicable agreement granting such options to Executive shall be amended as soon as reasonably practicable after the execution of this Agreement to reflect the changes reflected in said Section 3.4. 1.2 Commencement Date.This Agreement is effective as of November 1, 2007 (the “Commencement Date”). 1.3 Position.The Company will employ Executive in the capacity of President and Chief Executive Officer.The Company’s Board of Directors (“Board”) will also appoint or cause Executive to be appointed as a member of the Board upon his commencement of employment.Executive will continue to be a member of the Board until the earlier of: (A) termination of Executive’s employment by the Company; (B) Executive’s resignation from employment with the Company; (C) Executive’s resignation as a member of the Board; (D) the Board’s failure to nominate Executive for re-election and the subsequent completion of Executive’s term; (E) Executive’s removal as a member of the Board pursuant to Minnesota Statute § 302A.223; or (F) failure of the Company’s shareholders to re-elect Executive to the Board. 1.4 Effective as of the date on which Executive is no longer a member of the Board, Executive will be deemed to have resigned from any of its committees and from all boards or other governing bodies (and committees) of each Company subsidiary, if and as applicable, without need of any further action by Executive, the Company, or any Company subsidiary.Notwithstanding the foregoing, Executive agrees to take any action deemed necessary or desirable by the Company or any Company subsidiary to evidence his departure from the Board and such governing bodies and committees. 1.5 Best Efforts.During Executive’s employment by the Company, Executive agrees to devote his full time and best efforts to the interests of the Company and to refrain from engaging in other employment or in any activities that may be in conflict with the best interests of the Company.Executive agrees to perform his duties to a level consistent with the highest standards of one holding such position in similar businesses or enterprises.Executive agrees not to render services to anyone other than the Company (or its parent or subsidiaries) for compensation as an employee, consultant, or otherwise during the term of this Agreement. 1.6 Personal Activities; Boards of Directors.The provisions of Sections 1.2 and 1.3 of this Agreement will not be deemed to prohibit Executive from devoting reasonable time to personal matters, or from serving on the boards of directors of other companies, with or without compensation, including but not limited to Benilde St. Margaret’s School, Video Guidance, and Transport Security Boards of Directors, provided that such personal activities do not interfere with Executive’s primary duties to the Company, present a conflict with or divergence from the interests of the Company or violate the Board’s policies relating to service as a board member to publicly-held companies or codes of conduct for its employees. After the date of this agreement, Executive will accept an appointment or election to the board of another company only with the prior consent of the Company’s Board of Directors. 2. Term of Employment. 2.1 Duration.Subject to the provisions for termination set forth in Sections 6, 7 and 8 below, the Original Term of this Agreement (“Original Term”) will commence upon the 1st day of November, 2007 and will continue to and include the 31st day of October, 2010. 2.2 Extension of Provisions.At the end of the Original Term, the provisions of the Agreement will automatically renew for an additional one (1) year term (“Additional Term”) commencing November 1, 2010, unless either party gives notice of non-­renewal at least ninety (90) days before the scheduled expiration of the term.At the end of any Additional Term, the provisions of the Agreement will automatically renew for an Additional Term, unless either party gives notice of non-renewal at least ninety (90) days before the scheduled expiration of the term. 3. Compensation and Benefits. 3.1 Salary.For all services rendered by Executive pursuant to this Agreement, the Company will pay Executive an annual base salary (“Base Compensation”) equal to $450,000.Payment will occur at regular payroll intervals in accordance with the Company’s standard payroll practices.The compensation committee of the Board or the Board itself will review the Executive’s compensation annually and, in its sole discretion, may determine to increase such base salary for the following year but cannot decrease the annual salary below $450,000. 3.2 Incentive Compensation.In addition to Executive’s Base Compensation, Executive will be eligible to earn additional cash incentive compensation of between 30% and 70% of Base Compensation in each year of employment during the Original Term or any Additional Term (“Incentive Compensation”).The potential Incentive Compensation will be determined annually by the compensation committee of the Board and shall be contingent upon the Company and Executive meeting company and individual performance objectives (“Performance Objectives”) determined by the compensation committee.The compensation committee will consider Executive’s input in setting the annual Performance Objectives. 3.3 Long-term Incentive Compensation.In addition, Executive shall be eligible to be awarded stock options or restricted shares from the Company’s stock option and equity incentive plans at the sole discretion of the compensation committee. 3.4 Stock Options.In connection with the Prior Agreement and on or about November 1, 2007, Executive was granted options to purchase 500,000 shares of the Company’s common stock with one-quarter being vested immediately and the remainder vesting in even increments over three years from the date of the grant. Such options were incentive stock options to the extent that such options qualify as incentive stock options as defined in Internal Revenue Code Section 422.The Company may issue such options from the plans as it deems appropriate but to the extent possible shall issue the options as incentive stock options. The stock option agreement between the parties shall be amended to provide that in the event of a Change of Control (as defined in Exhibit A hereto) occurring on or after the effective date of this Agreement, any and all options remaining unvested at the time of the Change of Control shall vest immediately.Such amendment shall be prepared and executed as soon as reasonably practicable after the execution of this Agreement. 2 3.5 Deferred Compensation Plan.Executive will be entitled to participate in the Company’s deferred compensation plan (known as the “Restated Special Executive Retirement Plan” or “Restated SERP”) at a participation rate of fifteen percent (15%) of Base Compensation. 3.6 Fringe Benefits.Executive will be entitled to participate in the Company’s standard benefit programs, on the same terms as other senior executives of the Company.Notwithstanding the foregoing, the Company will also provide Executive the following: 3.6.1 Medical Insurance Costs.The Company will pay the full cost for family health insurance coverage, including co-pays and deductibles, if any, for Executive, Executive’s spouse, and Executive’s children (up to the maximum age allowed by the Company’s plan, provided they meet the terms of eligibility for participation in the plan).In addition, the Company will reimburse Executive for the unreimbursed cost of bi-annual physicals for Executive and his spouse at the clinic of Executive’s choice.If the payments contemplated by this Section 3.6.1 create income tax liability for Executive, the Company shall withhold all required taxes from such payments. 3.6.2 Paid Time Off.Executive shall be entitled to paid time off at his discretion and as business conditions warrant.If necessary due to business conditions of the Company, Executive agrees to obtain concurrence from the Chairman of the Board prior to taking the paid time off. 3.6.3 Paid Parking.The Company will provide Executive with a paid indoor, underground parking spot, if available, at the Company’s office building presently located at 3601 West 76th Street, Minneapolis, Minnesota 3.6.4 Paid Legal Fees.The Company will reimburse Executive (or pay directly if it prefers) Executive’s legal fees relating to services rendered in connection with the preparation, negotiation and final review of this Agreement. 3.6.5 Business Expenses.Executive will be entitled to reimbursement of all reasonable, business-related travel and other expenses (including spousal travel in promotion of the Company) incurred by Executive in the ordinary course of business on behalf of the Company, so long as such expenses are incurred, documented and authorized pursuant to the Company’s expense reimbursement policies. 4. Insurance Policies. The Company will keep all Directors and Officers insurance policies current and will identify Executive, if appropriate, on all such policies. 5. Location. Executive will provide his services in the Minneapolis, Minnesota area.Notwithstanding the foregoing, the parties recognize and acknowledge that Executive may be required to spend considerable business time in locations other than the Minneapolis, Minnesota area. 3 6. Termination of Employment by the Company. 6.1 For Cause.For purposes of this Agreement, the Company will have the right to terminate Executive’s employment for Cause.For purposes of this Agreement, “Cause” shall mean: 6.1.1 Executive’s substantial failure or neglect, or refusal to perform, the duties and responsibilities of Executive’s position and/or the reasonable direction of the Board of Directors; 6.1.2 The commission by Executive of any willful, intentional or wrongful act that has the effect of materially injuring the reputation, business or performance of the Company; 6.1.3 Executive’s conviction of, or Executive’s guilty or nolo contendere plea with respect to, any crime punishable as a felony; 6.1.4 Executive’s conviction of, or Executive’s guilty or nolo contendere plea with respect to, any crime involving moral turpitude; or 6.1.5 Any bar against Executive from serving as a director, officer or executive of any firm the securities of which are publicly traded. For purposes of this Section 6.1, an act or failure to act by Executive shall not be “willful” unless it is done, or omitted to be done, in bad faith and without any reasonable belief that Executive’s action or omission was in the best interests of the Company. 6.2 Inability to Perform.For purposes of this Agreement, the Company will have the right to terminate Executive’s employment upon the occurrence of any of the following events (“Inability to Perform”): 6.2.1 Executive becomes disabled for a period of at least ninety (90) days to the extent that, in the determination of the Board of Directors, he is no longer able to report to work and to carry on his duties on behalf of the Company; or 6.2.2 Executive dies. 6.3 Notice.In the event that the Board determines that Cause for termination exists, the Board shall deliver to Executive written notice that an event of Cause has occurred after which Executive shall have fifteen (15) days to cure such event of Cause to the reasonable satisfaction of the Board. 6.4 Termination for Cause/Inability to Perform.The Company may terminate Executive’s employment at any time for Cause as defined within this Agreement after giving Executive the notice and Executive’s failure to cure pursuant to Section 6.3 above and in any such case will have no further obligation or liability to Executive.Likewise, if the Company terminates Executive for Inability to Perform, the Company will have no further obligation or liability to Executive except for offering continuation of benefits as required by the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and the regulations promulgated thereunder. 6.5 Termination Without Cause.Executive’s employment during the Original Term or any Additional Term may be terminated by the Company without Cause upon thirty (30) days’ notice.If the Company terminates Executive’s employment without Cause during the Original Term or during any Additional Term, Executive will continue to receive Base Compensation for a period of twelve (12) months, provided that Executive signs all appropriate paperwork, including providing a full release of all claims to the Company, in a form acceptable to the Company.The Company will also reimburse Executive for medical insurance premium payments made under the Consolidated Omnibus Reconciliation Act (“COBRA”), for a period of up to six (6) months following the date of termination, provided that the Company receives sufficient evidence of proof of such payments during the COBRA period.For purposes of this Section 6.5, termination of Executive’s employment due to nonrenewal of Executive’s employment agreement at the end of the Original Term or any Additional Term, shall be deemed a termination without Cause and entitle Executive to the payments and benefits set forth in this Section 4 7. Termination of Employment by Executive. 7.1 Resignation for Good Reason.If Executive believes Good Reason to resign exists, before resigning, he must first give the Company written notice of the alleged Good Reason and an opportunity to cure within fifteen (15) days of notice.If Executive resigns from his employment for Good Reason, he will continue to receive Base Compensation for a period of twelve (12) months, provided that Executive signs all appropriate paperwork, including providing a full release of all claims to the Company, in a form reasonably acceptable to the Company.The Company will also reimburse Executive for all medical insurance premium payments, made under COBRA, for a period of up to six (6) months following the date of resignation for Good Reason, provided that the Company receives sufficient evidence of proof of such payments during the COBRA period. For purposes of this Section 7.1, “Good Reason” will mean a good faith determination by Executive, communicated in writing to the Board of Directors, that any one or more of the following events has occurred: 7.1.1 a reduction in Executive’s Base Salary below $450,000; 7.1.2 a requirement imposed on Executive that results in Executive being based at a location that is outside of a fifty (50) mile radius of Executive’s job location immediately prior to the change in location; 7.1.3 any material breach or unilateral and material change in assignment or job title, but not including a change in Executive’s reporting structure in the event of a Change in Control; or 7.1.4 Executive’s discontinuance as a member of the Board due to the events defined in Sections 1.2(D) and 1.2(E) except if: (i) the Board’s failure to nominate Executive for re-election is due to the requirements of the rules or regulations of the Securities and Exchange Commission or The NASDAQ Stock Market; (ii) Executive’s removal under Minnesota Statute Section 302A.223 is pursuant to an act of the Company’s shareholders; or (iii) the parties to this Agreement mutually agree that Executive should no longer serve on the Board. 7.2 Notice.If Executive terminates his employment for Good Reason, he must provide thirty (30) days’ prior written notice to the Company. 7.3 Resignation without Good Reason.If Executive resigns from his employment [or elects not to renew the Agreement upon its expiration] without Good Reason, the Company will have no further obligation or liability to Executive. 8. Change of Control Obligations; Deferred Compensation Payments. 8.1 Change of Control Obligations.In the event of a change in control in the ownership of the Company, the Company’s and Executive’s obligations, and Executive’s benefits, shall be governed by the Change of Control Agreement attached hereto as Exhibit A.Notwithstanding the foregoing, in the event of a change in control (as the term “Change of Control” is defined in Exhibit A), Executive shall have the additional right at the six (6) month anniversary date after the Change of Control to resign and receive the payments outlined in Section 7.1, provided that Executive signs all appropriate paperwork, including providing a full release of all claims to the Company in a form acceptable to the Company.To exercise this right to resign and receive severance, Executive must give written notice of intent to resign no sooner than four (4) months after a Change of Control, and no later than five (5) months after a Change of Control. 8.2 Deferred Compensation Payments.Deferred compensation covered by the Company’s nonqualified deferred compensation plan (Restated SERP) will be treated and distributed in accordance with terms and conditions of the Restated SERP. 5 9. Delay of Payment. Notwithstanding anything to the contrary, to the extent that Executive is a “key employee” pursuant to the provisions of Section 409A of the Internal Revenue Code as of the date that any severance benefits or other deferred compensation becomes payable to the Executive hereunder, and such severance benefits are required to be delayed until the date six months following Executive’s termination of employment in order to avoid additional tax under Section 409A of the Code (taking account of all applicable authorities thereunder), payment and provision of such severance benefits shall be delayed until the date six months after Executive’s termination of employment. 10. Intellectual Property Rights. 10.1 Non-infringement.Executive agrees that all work products created or produced by Executive during the course of his employment with the Company will be Executive’s original work and will not infringe upon or violate any patent, copyright, trade secret, contractual or other proprietary right of any third party. 10.2 Disclosure.Executive agrees to disclose and describe to the Company, on a timely basis, all works of authorship, inventions and all other intellectual property that Executive may solely or jointly discover, conceive, create, develop, produce or reduce to practice while employed by the Company (“Company Inventions”). 10.3 Assignment.Executive hereby assigns and agrees to assign to the Company, or its designee, Executive’s entire right, title, and interest in and to all Company Inventions.Executive represents that the Company’s rights in all such Company Inventions will be free and clear of any encumbrances, liens, claims, judgments, causes of action or other legal rights or impediments. 10.4 Independent development.NOTICE: Pursuant to Minnesota Statutes § 181.78, Executive is hereby notified that the foregoing agreement does not apply to an invention for which no equipment, supplies, facility or trade secret information of the Company was used and which was developed entirely on the employee’s own time, and (1) which does not relate (a) directly to the business of the Company (or its Client) or (b) to the Company’s (or its Client’s) actual or demonstrably anticipated research or development, or (2) which does not result from any work performed by the employee for the Company or its Clients.For purposes of this Section 10.4, the term “Client” shall have the same meaning as set forth in Section 14.2 of this Agreement. 10.5 Works for Hire.Executive acknowledges and agrees that all original works of authorship which are made by Executive (solely or jointly with others) within the scope of his employment and which are protectable by copyrights, are “works made for hire” as that term is defined in the United States Copyright Act (17 U.S.C. § 101) and that, as such, all rights comprising copyright under the United States Copyright laws will vest solely and exclusively in his employer, the Company.Executive hereby irrevocably and unconditionally waives all so-called moral rights that may vest in Executive (whether before, on or after the date hereof) in connection with Executive’s authorship of any copyright works in the course of his employment with the Company, wherever in the world enforceable, including without limitation the right to be identified as the author of any such works and the right of integrity (i.e., not to have any such works subjected to derogatory treatment), and Executive agrees never to assert any such moral rights with respect to any Company Invention. 10.6 Enforcement; Cooperation.Executive agrees to perform, during and after his employment, all acts deemed necessary or desirable by the Company to permit and assist it, at its expense, in obtaining and enforcing the full benefits, enjoyment, rights and title throughout the world in the Company Inventions hereby assigned to the Company.Such acts may include, but are not limited to, execution of documents and assistance or cooperation in the registration and enforcement of applicable patents, copyrights, maskworks or other legal proceedings. 10.7 Attorney in Fact.In the event that the Company is unable for any reason, whether during or after Executive’s employment by the Company, to secure Executive’s signature to any document required to apply for or execute any patent, design rights, registered designs, trademarks, copyright, maskwork or other applications with respect to any Company Inventions (including improvements, renewals, extensions, continuations, divisions or continuations in part thereof), Executive hereby irrevocably designates and appoints the Company and its duly authorized officers and agents as Executive’s agents and attorneys-in-fact to act for and on his behalf and instead of Executive, to execute and file any such application and to do all other lawfully permitted acts to further the prosecution and issuance of patents, copyrights, maskworks or other rights thereon with the same legal force and effect as if executed by Executive. 6 11. Confidentiality. 11.1 Confidential nature of relationship.Executive acknowledges that his employment by the Company creates a relationship of confidence and trust with respect to Confidential Information (as hereinafter defined).During the course of his employment with the Company, the Company agrees to provide Executive with access to Confidential Information.Executive expressly undertakes to retain in strict confidence all Confidential Information transmitted or disclosed to Executive by the Company or the Company’s clients, and will never make any use of such information except as (and then, only to the extent) required to perform Executive’s employment duties for the Company.Executive will take such protective measures as may be reasonably necessary to preserve the secrecy and interest of the Company in the Confidential Information.If Executive becomes aware of any unauthorized use or disclosure of Confidential Information by any person or entity, Executive will promptly and fully advise the Company of all facts known to Executive concerning such unauthorized use or disclosure. 11.2 Definition.“Confidential Information” means all commercially sensitive information and data, in their broadest context, originated by, on behalf of or within the knowledge or possession of the Company or its clients (including any subsidiary, division or legal affiliate thereof).Without in any way limiting the foregoing, Confidential Information includes, but is not limited to: information that has been designated as proprietary and/or confidential; information constituting trade secrets; information of a confidential nature that, by the nature of the circumstances surrounding the disclosure, should in good faith be treated as proprietary and/or confidential; and information and data conceived, discovered or developed in whole or in part by Executive while employed by the Company. Confidential Information also includes information of a confidential nature relating to the Company’s clients, prospective clients, strategic business relationships, products, services, suppliers, personnel, pricing, recruiting strategies, job candidate information, employee information, sales strategies, technology, methods, processes, research, development, systems, techniques, finances, accounting, purchasing and business plans. 11.3 Exclusions.Confidential Information does not include information which: (A) is generic; (B) is or becomes part of the public domain through no act or omission of Executive; (C) was in Executive’s lawful possession prior to the disclosure and was not obtained by Executive in breach, either directly or indirectly, of any obligation to the Company or any client of the Company’s; (D) is lawfully disclosed to Executive by a third party without restriction on disclosure; or (E) is independently developed by Executive using his own resources, entirely on his own time, and without the use of any Confidential Information. 11.4 Protected Health Information.If during the course of his employment with the Company, Executive receives any “protected health information,” as that term is defined in 45 CFR, Part 164, Subpart E (“Privacy of Individually Identifiable Health Information”): (A) Executive agrees to maintain all such information in strict confidence with the Health Insurance Portability and Accountability Act of 1996 (HIPAA); (B) Executive agrees that he will make no use whatsoever of any such information except as required to perform Executive’s employment duties; and (C) Executive agrees that he will never record, store, file or otherwise maintain, in any computer or other storage device owned by the Company or by Executive, any “protected health information.” Executive agrees to alert the Company promptly if he becomes aware of any misuse or unauthorized disclosure of any such information. 11.5 Additional Confidentiality Agreements.Executive agrees to execute such additional non-disclosure and confidentiality agreements as the Company or its clients may from time to time request. 12. Use of Confidential or Material Non-Public Information; Codes of Conduct. 12.1 Confidential or Material, Non-Public Information.Executive acknowledges that he is prohibited from using or sharing any Confidential Information for personal gain or advantage (in securities transactions or otherwise), or for the personal gain or advantage of anyone with whom Executive improperly shares such information.Specifically as to material, non-public information of the Company, Executive agrees to comply with the Company’s insider trading policy in effect at the commencement of employment and as amended from time to time. 12.2 Codes of Conduct.Executive agrees to carefully review, sign and fully comply with any Code of Conduct (or similar policy) of the Company either having general applicability to its employees or specifically to Executive. 7 13. Restrictions against Solicitation; Non-Interference. During his employment by the Company and for a period of eighteen (18) months after termination of such employment for any reason, Executive agrees that he will not engage in the following conduct. 13.1 Restrictions against Solicitation.Executive will not, directly or indirectly, hire or initiate any solicitation or recruitment effort for the purpose of attempting to hire any employee of the Company or to induce any employee of the Company to leave his employment with the Company. With respect to job candidates with or about whom Executive, while employed by the Company, had actual contact or knowledge, Executive will not, directly or indirectly, initiate any solicitation or recruitment effort for the purpose of attempting to hire any such candidate for or on behalf of his new employer or any company in which Executive owns, directly or indirectly, an interest. 13.2 Non-interference.Executive will not, directly or indirectly, disrupt, damage, impair, impede or interfere with the contractual relationship between the Company and any of its clients. 14. Restrictions Against Competition. 14.1 Restricted Period.During his employment by the Company and for a period of eighteen (18) months after termination of such employment for any reason, Executive agrees not to engage in any Competitive Acts with any Client or prospective Client of the Company within the prior 24 months prior to termination of Executive’s employment. 1.1 Definitions.For purposes of this Section 14, the following terms shall be defined as follows. “Competitive Acts” means soliciting, selling, marketing, brokering, providing or managing any Services for any Client, whether directly as an employee of a Client or indirectly as an employee, subcontractor, partner or owner of a
